DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 25-35, 46-57, and 59-80 are pending in this Office Action.
Claims 25-35, 46-57, and 59-80 are rejected.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to causing execution of a pre-fetch logic to determine a first data to pre-fetch in response to receiving an input provided in a rendered first resource page, classified in H04L29/0881.
II. Claims 13-24, drawn to a server provider system determining to transmit a data that is not included in the second resource page in response to receiving a search input, classified in H04L65/00.
III. Claims 25-35, drawn to identifying one or more downstream resource pages corresponding to a page flow in response to determining the page flow corresponding to an input provided by a user, classified in G06F16/958.
IV. Claims 36-45, drawn to a service provider server transmitting, to a user device of a user, information causing a first resource page to be rendered on the user device, classified in H04L29/06047.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III, and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
The combination in claims 1-12 has utility such as pre-fetching or pre-delivering data. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 13-24 because a server provider system determining to transmit a data that is not included in the second resource page in response to receiving a search input in the claimed subcombination are not required by the claimed combination. The subcombination in claims 13-24 has separate utility such as network arrangements or protocols for real-time communications. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 25-35 because identifying one or more downstream resource pages corresponding to a page flow in response to determining the page flow corresponding to an input provided by a user in the claimed subcombination are not required by the claimed combination. The subcombination in claims 25-35 has separate utility such as organisation or management of web site content, e.g. publishing, maintaining pages or automatic linking. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 36-45 because a service provider server transmitting, to a user device of a user, information causing a first resource page to be rendered on the user device in the claimed subcombination are not required by the claimed combination. The subcombination in claims 36-45 has separate utility such as protocols for client-server architecture. 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The amendment filed on 03/09/2022 presenting new claims 46-79 drawn to the elected invention/group III and non-elected inventions/groups I, II, and IV and presenting claims 25-35 drawn to the elected invention/group III is non-responsive (MPEP § 821.03) and has not been entered for the following reasons:
Claims 46-56 are not readable on the elected invention because claims (i.e., claim 53) incorporates subject matter (i.e., claim 40) from the non-elected invention/group IV (claims 36-45). 
Claims 57-68 are not readable on the elected invention because claims (i.e., claims 58 and 59) incorporate subject matter (i.e., claims 13 and 19) from the non-elected invention/group II (claims 13-24). 
Claims 69-79 are not readable on the elected invention because claims (i.e., claims 69 and 78) incorporate subject matter (i.e., claims 4, 5, and 17) from the non-elected invention/group I (claims 1-12) and non-elected invention/group II (claims 13-24). 
A reply to this requirement must include an election of a single group for prosecution on the merits. Any reply that does not include election of a single group will be held nonresponsive.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Applicant’s election without traverse of Group III in the reply filed on 08/09/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021, 09/16/2021, and 10/05/2021 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 11/09/2020 have been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/359,859, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application (Application No. 17/093,611).  
Claims 27, 48, 60, 71 recite “… downstream resource pages are application pages.” The Instant Application (Application No. 17/093,611) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 29, 50, 62, 73 recite “… wherein the search input corresponds to the one or more downstream resource pages.” The Instant Application (Application No. 17/093,611) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 32, 53, 65, 76 recite “… wherein the offer or the promotion corresponds to profile information associated with the user.” The Instant Application (Application No. 17/093,611) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 35, 56, 68, 79 recite “… wherein the first data is pre-fetched after the first resource page is rendered on the user device.” The Instant Application (Application No. 17/093,611) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-35, 46-57, and 59-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 7,659,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-35, 46-57, and 59-80 of Instant Application (Appl. No. 17/093,611) are non-obvious variant of claims 1-23 of U.S. Patent No. US 7,659,905.
Claims 25-35, 46-57, and 59-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 7,884,827. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-35, 46-57, and 59-80 of Instant Application (Appl. No. 17/093,611) are non-obvious variant of claims 1-26 of U.S. Patent No. US 7,884,827.
Claims 25-35, 46-57, and 59-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 8,169,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-35, 46-57, and 59-80 of Instant Application (Appl. No. 17/093,611) are non-obvious variant of claims 1-39 of U.S. Patent No. US 8,169,443.
Claims 25-35, 46-57, and 59-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 8,547,383. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-35, 46-57, and 59-80 of Instant Application (Appl. No. 17/093,611) are non-obvious variant of claims 1-39 of U.S. Patent No. US 8,547,383.
Claims 25-35, 46-57, and 59-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,219,792. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-35, 46-57, and 59-80 of Instant Application (Appl. No. 17/093,611) are non-obvious variant of claims 1-18 of U.S. Patent No. US 9,219,792.
Claims 25-35, 46-57, and 59-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,523,779. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-35, 46-57, and 59-80 of Instant Application (Appl. No. 17/093,611) are non-obvious variant of claims 1-12 of U.S. Patent No. US 10,523,779.
Claims 25-35, 46-57, and 59-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,470,180. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-35, 46-57, and 59-80 of Instant Application (Appl. No. 17/093,611) are non-obvious variant of claims 1-25 of U.S. Patent No. US 11,470,180.
Claims 25-35, 46-57, and 59-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,146,655. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-35, 46-57, and 59-80 of Instant Application (Appl. No. 17/093,611) are non-obvious variant of claims 1-15 of U.S. Patent No. US 11,146,655.
Claims 25-35, 46-57, and 59-80 of this application is patentably indistinct from claims 1-20 and 31-40 of Application No. 16714676. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. Claims 25-35, 46-57, and 59-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application No. 16714676. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-35, 46-57, and 59-80 of Instant Application (Appl. No. 17/093,611) are non-obvious variant of claims of Application No. 16714676.


First Set of Prior Art Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 25, 26, 28, 30, 33-35, 46, 47, 49, 51, 54-56, 57, 59, 61, 63, 66-68, 69, 70, 72, 74, and 77-80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”).
Claims 25, 46, 57, 69. Klein teaches:
A system comprising: one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform operations comprising: causing a first resource page to be rendered on a user device of a user; determining a page flow based on an input provided by the user in the rendered first resource page; – on lines 37-45 in column 3, on lines 28-35 in column 5 (An intelligent statistical technique is used to determine what the next web pages to be required are, and a technique is used to fetch these web pages from a web server, over the Internet, before they are officially requested. Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network).)
in response to the determining the page flow corresponding to the input provided by the user, identifying one or more downstream resource pages corresponding to the page flow, wherein the one or more downstream resource pages does not include the first resource page; – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)
identifying a first data from a plurality of data corresponding to the one or more downstream resource pages, wherein the first data corresponds to a first downstream resource page of the one or more downstream resource pages; – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)
in response to the identifying the first data from the plurality of data, causing the first data to be pre-fetched, wherein the causing the first data to be pre-fetched includes transmitting the first data to the user device and causing the first data to be stored in a cache of the user device; and – on lines 66-67 in column 5, on lines 1-8 in column 6, on lines 11-35 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110.)

Klein does not explicitly teach:
in response to receiving a request for the first downstream resource page received from the user device, transmitting, to the user device, a second data that corresponds to the first downstream resource page to cause the first downstream resource page to be rendered on the user device, wherein the causing the first downstream resource page to be rendered on the user device includes causing the first data to be retrieved from the cache of the user device, wherein the first downstream resource page includes the first data and the second data, and wherein the first data is pre-fetched prior to receiving the request for the first downstream resource page.
However, Weiss teaches:
in response to receiving a request for the first downstream resource page received from the user device, transmitting, to the user device, a second data that corresponds to the first downstream resource page to cause the first downstream resource page to be rendered on the user device, wherein the causing the first downstream resource page to be rendered on the user device includes causing the first data to be retrieved from the cache of the user device, wherein the first downstream resource page includes the first data and the second data, and wherein the first data is pre-fetched prior to receiving the request for the first downstream resource page. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (The additional browser links can point to an object, a JavaScript or an image, for example that can initiate a request to a predicted object/ML file. The additional browser link can point on the location of the predicted web-page itself. In order to lead the browser to cache these pre-push predicted objects and not displaying them before being requested by the surfer, embodiments of the present invention may further manipulate the ML file. The further manipulation can associate the predicted object with a small transparent image in the current page. Associating with a transparent image can be done in one embodiment by using style directives for not displaying the object that is associated with the additional link. The multipart object (MP) may comprise a transparent small image (as a response to the appropriate pushImgA tag) and a predictive ML file (HTML B*) with the pushImgB tag for the next page. In an alternate embodiment of the present invention the multipart object may include also objects that are associated with browser links that are embedded in HTML B (Bobj). The MP 335 reaches the user equipment on T11, while the user may be involved in handling web page `A`. Therefore, the MP 335 is stored in the browser's cache. In between T11 to T12, the user may select the link to web page `B`. In response to this selection, the browser may check its cache for an appropriate file. …If the web page `B` is stored in the browser cache, the web page B may immediately be parsed and be presented to the user. In an alternate embodiment, the browser may request the `B` objects. At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB. At T13 the request is intercepted by the MEq 150 (FIG. 1) and the process proceeds as it is described above from T9 to T11 for the next predicted file `C` 355. The process may continue as long as the user is surfing.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Weiss to include in response to receiving a request for the first downstream resource page received from the user device, transmitting, to the user device, a second data that corresponds to the first downstream resource page to cause the first downstream resource page to be rendered on the user device, wherein the causing the first downstream resource page to be rendered on the user device includes causing the first data to be retrieved from the cache of the user device, wherein the first downstream resource page includes the first data and the second data, and wherein the first data is pre-fetched prior to receiving the request for the first downstream resource page, as taught by Weiss, in paragraph [0002], to improving the quality of the user experience while navigating various websites by using the time that the user is viewing one page, to predict and fetch a following or next web page or additional browsing pages.
	
Claims 26, 47, 59, 70. Combination of Klein and Weiss teaches The system of claim 25 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the first resource page and the one or more downstream resource pages are webpages. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claims 28, 49, 61, 72. Combination of Klein and Weiss teaches The system of claim 25 – refer to the indicated claim for reference(s).

Weiss further teaches:
wherein the receiving the request for the first downstream resource page includes detecting a selection of a link that corresponds to the first downstream resource page. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (In between T11 to T12, the user may select the link to web page `B`. In response to this selection, the browser may check its cache for an appropriate file. …If the web page `B` is stored in the browser cache, the web page B may immediately be parsed and be presented to the user. In an alternate embodiment, the browser may request the `B` objects. At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB. At T13 the request is intercepted by the MEq 150 (FIG. 1) and the process proceeds as it is described above from T9 to T11 for the next predicted file `C` 355. The process may continue as long as the user is surfing.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Weiss to include in response to wherein the receiving the request for the first downstream resource page includes detecting a selection of a link that corresponds to the first downstream resource page, as taught by Weiss, in paragraph [0002], to improving the quality of the user experience while navigating various websites by using the time that the user is viewing one page, to predict and fetch a following or next web page or additional browsing pages.

Claims 30, 51, 63, 74, 80. Combination of Klein and Weiss teaches The system of claim 25 – refer to the indicated claim for reference(s).

Weiss further teaches:
wherein the input provided in the rendered first resource page by the user is a selection of an element rendered in the first resource page, and wherein the element corresponds to the one or more downstream resource pages. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (In between T11 to T12, the user may select the link to web page `B`. In response to this selection, the browser may check its cache for an appropriate file. …If the web page `B` is stored in the browser cache, the web page B may immediately be parsed and be presented to the user. In an alternate embodiment, the browser may request the `B` objects. At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB. At T13 the request is intercepted by the MEq 150 (FIG. 1) and the process proceeds as it is described above from T9 to T11 for the next predicted file `C` 355. The process may continue as long as the user is surfing.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Weiss to include wherein the input provided in the rendered first resource page by the user is a selection of an element rendered in the first resource page, and wherein the element corresponds to the one or more downstream resource pages, as taught by Weiss, in paragraph [0002], to improving the quality of the user experience while navigating various websites by using the time that the user is viewing one page, to predict and fetch a following or next web page or additional browsing pages.

Claims 33, 54, 66, 77. Combination of Klein and Weiss teaches The system of claim 25 – refer to the indicated claim for reference(s).

Weiss further teaches:
wherein the first data is text data or image data. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (The multipart object (MP) may comprise a transparent small image (as a response to the appropriate pushImgA tag) and a predictive ML file (HTML B*) with the pushImgB tag for the next page. In an alternate embodiment of the present invention the multipart object may include also objects that are associated with browser links that are embedded in HTML B (Bobj). The MP 335 reaches the user equipment on T11, while the user may be involved in handling web page `A`. Therefore, the MP 335 is stored in the browser's cache. In between T11 to T12, the user may select the link to web page `B`. In response to this selection, the browser may check its cache for an appropriate file. …If the web page `B` is stored in the browser cache, the web page B may immediately be parsed and be presented to the user. In an alternate embodiment, the browser may request the `B` objects. At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB. At T13 the request is intercepted by the MEq 150 (FIG. 1) and the process proceeds as it is described above from T9 to T11 for the next predicted file `C` 355. The process may continue as long as the user is surfing.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Weiss to include wherein the first data is text data or image data, as taught by Weiss, in paragraph [0002], to improving the quality of the user experience while navigating various websites by using the time that the user is viewing one page, to predict and fetch a following or next web page or additional browsing pages.

Claims 34, 55, 67, 78. Combination of Klein and Weiss teaches The system of claim 25 – refer to the indicated claim for reference(s).

Weiss further teaches:
wherein the first data is JavaScript data or Cascading Style Sheet (CSS) data. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Weiss to include wherein the first data is JavaScript data or Cascading Style Sheet (CSS) data, as taught by Weiss, in paragraph [0002], to improving the quality of the user experience while navigating various websites by using the time that the user is viewing one page, to predict and fetch a following or next web page or additional browsing pages.

Claims 35, 56, 68, 79. Combination of Klein and Weiss teaches The system of claim 25 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the first data is pre-fetched after the first resource page is rendered on the user device. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim(s) 27, 48, 60, and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Sane, Aamod (Pub. No.: US 2007/0043832, hereinafter, “Sane”).
Claims 27, 48, 60, 71. Combination of Klein and Weiss teaches The system of claim 25 – refer to the indicated claim for reference(s).

Combination of Klein and Weiss does not explicitly teach:
wherein the first resource page and the one or more downstream resource pages are application pages.
However, Sane teaches:
wherein the first resource page and the one or more downstream resource pages are application pages. – in paragraph [0016] (The present invention is directed towards a system, method, and apparatus for specifying a customized flow of pages for an interactive web application.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Weiss with Sane to include wherein the first resource page and the one or more downstream resource pages are application pages, as taught by Sane, in paragraph [0001], to specifying a customized flow of pages for an interactive web application.

Claim(s) 29, 50, 62, and 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Carlson et al. (Pub. No.: US 2005/0198191, hereinafter, “Carlson”).
Claims 29, 50, 62, 73. Combination of Klein and Weiss teaches The system of claim 25 – refer to the indicated claim for reference(s).

Combination of Klein and Weiss does not explicitly teach:
wherein the input provided in the rendered first resource page by the user is a search input, and wherein the search input corresponds to the one or more downstream resource pages.
However, Carlson teaches:
wherein the input provided in the rendered first resource page by the user is a search input, and wherein the search input corresponds to the one or more downstream resource pages. – in paragraph [0006] (When using a typical web search engine, a user enters search criteria and the search engine displays the ten most relevant responses to the search. The search engine also displays a "next" tag that leads the user to the next ten most relevant responses, and so forth. In some embodiments, after the search engine displays the first ten results, the web browser prefetches the webpages for the displayed links and stores the prefetched webpages in the user's computer.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Weiss with Carlson to include wherein the input provided in the rendered first resource page by the user is a search input, and wherein the search input corresponds to the one or more downstream resource pages, as taught by Carlson, in paragraph [0002], to improve the rate of loading webpages to a user's computer and specifically determine which webpages to prefetch when using a prefetching mechanism.

Claim(s) 31, 52, 64, and 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”).
Claims 31, 52, 64, 75. Combination of Klein and Weiss teaches The system of claim 25 – refer to the indicated claim for reference(s).

Combination of Klein and Weiss does not explicitly teach:
wherein the first data corresponds to an offer or a promotion.
However, Snodgrass teaches:
wherein the first data corresponds to an offer or a promotion. – on lines 52-64 in column 3 (The associate web page 122 may include content about the associate, information about a merchant including one or more "referral" links to the merchant's web site, and community information. The referral link may be in a variety of forms such as a textual link, a banner ad, a graphic image, and so forth.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Weiss with Snodgrass to include wherein the first data corresponds to an offer or a promotion, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces computer resource utilization as well as the utilization of the Internet. Thus, avoiding delays placed upon that web browser by the Internet network, memory or CPU.

Claim(s) 32, 53, 65, and 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”) and Brady, Jr., James V. (Patent No.: US 7,071,842, hereinafter, “Brady”).
Claims 32, 53, 65, 76. Combination of Klein, Weiss, and Snodgrass teaches The system of claim 31 – refer to the indicated claim for reference(s).

Combination of Klein, Weiss, and Snodgrass does not explicitly teach:
wherein the offer or the promotion corresponds to profile information associated with the user.
However, Brady teaches:
wherein the offer or the promotion corresponds to profile information associated with the user. – on lines 27-36 in column 7 (Referring to FIG. 4B, a merchant profile for Alice's Attic is shown. The proprietor of Alice's Attic has indicated that she sells antique dolls, antique porcelain, antique glass and antique tapestry.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, and Snodgrass with Brady to include wherein the offer or the promotion corresponds to profile information associated with the user, as taught by Brady, on lines 4-9 in column 3, to facilitate the matching up of merchants and users or consumers, while being easy and economical to manufacture and use.

Second Set of Prior Art Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 25, 26, 28, 30, 33-35, 46, 47, 49, 51, 54-56, 57, 59, 61, 63, 66-68, 69, 70, 72, 74, and 77-80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”).
Claims 25, 46, 57, 69. Klein teaches:
A system comprising: one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform operations comprising: causing a first resource page to be rendered on a user device of a user; determining a page flow based on an input provided by the user in the rendered first resource page; – on lines 37-45 in column 3, on lines 28-35 in column 5 (An intelligent statistical technique is used to determine what the next web pages to be required are, and a technique is used to fetch these web pages from a web server, over the Internet, before they are officially requested. Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network).)
in response to the determining the page flow corresponding to the input provided by the user, identifying one or more downstream resource pages corresponding to the page flow, wherein the one or more downstream resource pages does not include the first resource page; – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)
identifying a first data from a plurality of data corresponding to the one or more downstream resource pages, wherein the first data corresponds to a first downstream resource page of the one or more downstream resource pages; – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)
in response to the identifying the first data from the plurality of data, causing the first data to be pre-fetched, wherein the causing the first data to be pre-fetched includes transmitting the first data to the user device and causing the first data to be stored in a cache of the user device; and – on lines 66-67 in column 5, on lines 1-8 in column 6, on lines 11-35 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110.)

Klein does not explicitly teach:
in response to receiving a request for the first downstream resource page received from the user device, transmitting, to the user device, a second data that corresponds to the first downstream resource page to cause the first downstream resource page to be rendered on the user device, wherein the causing the first downstream resource page to be rendered on the user device includes causing the first data to be retrieved from the cache of the user device, wherein the first downstream resource page includes the first data and the second data, and wherein the first data is pre-fetched prior to receiving the request for the first downstream resource page.
However, Davis teaches:
in response to receiving a request for the first downstream resource page received from the user device, transmitting, to the user device, a second data that corresponds to the first downstream resource page to cause the first downstream resource page to be rendered on the user device, wherein the causing the first downstream resource page to be rendered on the user device includes causing the first data to be retrieved from the cache of the user device, wherein the first downstream resource page includes the first data and the second data, and wherein the first data is pre-fetched prior to receiving the request for the first downstream resource page. – in paragraph [0056] (The CO, for example, causes cache control 304 to invalidate the cached copy of content 308, such that content 308 is made to be stale. Once stale, the updating algorithm within cache control 304 forces a refresh of content 308 the next time that the user of browsing terminal 302 wishes to view content 308. In other words, prior to displaying content 308 to the user, any updates to content 308 are first retrieved from origin server 314 and then applied to content 308. At that time, the age of content 308 is then reset based on the new cache headers.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Davis to include in response to receiving a request for the first downstream resource page received from the user device, transmitting, to the user device, a second data that corresponds to the first downstream resource page to cause the first downstream resource page to be rendered on the user device, wherein the causing the first downstream resource page to be rendered on the user device includes causing the first data to be retrieved from the cache of the user device, wherein the first downstream resource page includes the first data and the second data, and wherein the first data is pre-fetched prior to receiving the request for the first downstream resource page, as taught by Davis, in paragraph [0006], to provide a technique which uses web page caching by the browser in order to accelerate a browsing session.
	
Claims 26, 47, 59, 70. Combination of Klein and Davis teaches The system of claim 25 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the first resource page and the one or more downstream resource pages are webpages. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claims 28, 49, 61, 72. Combination of Klein and Davis teaches The system of claim 25 – refer to the indicated claim for reference(s).

Davis further teaches:
wherein the receiving the request for the first downstream resource page includes detecting a selection of a link that corresponds to the first downstream resource page. – in paragraph [0056] (The CO, for example, causes cache control 304 to invalidate the cached copy of content 308, such that content 308 is made to be stale. Once stale, the updating algorithm within cache control 304 forces a refresh of content 308 the next time that the user of browsing terminal 302 wishes to view content 308. In other words, prior to displaying content 308 to the user, any updates to content 308 are first retrieved from origin server 314 and then applied to content 308. At that time, the age of content 308 is then reset based on the new cache headers.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Davis to include in response to wherein the receiving the request for the first downstream resource page includes detecting a selection of a link that corresponds to the first downstream resource page, as taught by Davis, in paragraph [0006], to provide a technique which uses web page caching by the browser in order to accelerate a browsing session.

Claims 30, 51, 63, 74, 80. Combination of Klein and Davis teaches The system of claim 25 – refer to the indicated claim for reference(s).

Davis further teaches:
wherein the input provided in the rendered first resource page by the user is a selection of an element rendered in the first resource page, and wherein the element corresponds to the one or more downstream resource pages. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (In between T11 to T12, the user may select the link to web page `B`. In response to this selection, the browser may check its cache for an appropriate file. …If the web page `B` is stored in the browser cache, the web page B may immediately be parsed and be presented to the user. In an alternate embodiment, the browser may request the `B` objects. At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB. At T13 the request is intercepted by the MEq 150 (FIG. 1) and the process proceeds as it is described above from T9 to T11 for the next predicted file `C` 355. The process may continue as long as the user is surfing.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Davis to include wherein the input provided in the rendered first resource page by the user is a selection of an element rendered in the first resource page, and wherein the element corresponds to the one or more downstream resource pages, as taught by Davis, in paragraph [0006], to provide a technique which uses web page caching by the browser in order to accelerate a browsing session.

Claims 33, 54, 66, 77. Combination of Klein and Davis teaches The system of claim 25 – refer to the indicated claim for reference(s).

Davis further teaches:
wherein the first data is text data or image data. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (The multipart object (MP) may comprise a transparent small image (as a response to the appropriate pushImgA tag) and a predictive ML file (HTML B*) with the pushImgB tag for the next page. In an alternate embodiment of the present invention the multipart object may include also objects that are associated with browser links that are embedded in HTML B (Bobj). The MP 335 reaches the user equipment on T11, while the user may be involved in handling web page `A`. Therefore, the MP 335 is stored in the browser's cache. In between T11 to T12, the user may select the link to web page `B`. In response to this selection, the browser may check its cache for an appropriate file. …If the web page `B` is stored in the browser cache, the web page B may immediately be parsed and be presented to the user. In an alternate embodiment, the browser may request the `B` objects. At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB. At T13 the request is intercepted by the MEq 150 (FIG. 1) and the process proceeds as it is described above from T9 to T11 for the next predicted file `C` 355. The process may continue as long as the user is surfing.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Davis to include wherein the first data is text data or image data, as taught by Davis, in paragraph [0006], to provide a technique which uses web page caching by the browser in order to accelerate a browsing session.

Claims 34, 55, 67, 78. Combination of Klein and Davis teaches The system of claim 25 – refer to the indicated claim for reference(s).

Davis further teaches:
wherein the first data is JavaScript data or Cascading Style Sheet (CSS) data. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Davis to include wherein the first data is JavaScript data or Cascading Style Sheet (CSS) data, as taught by Davis, in paragraph [0006], to provide a technique which uses web page caching by the browser in order to accelerate a browsing session.

Claims 35, 56, 68, 79. Combination of Klein and Davis teaches The system of claim 25 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the first data is pre-fetched after the first resource page is rendered on the user device. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim(s) 27, 48, 60, and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Sane, Aamod (Pub. No.: US 2007/0043832, hereinafter, “Sane”).
Claims 27, 48, 60, 71. Combination of Klein and Davis teaches The system of claim 25 – refer to the indicated claim for reference(s).

Combination of Klein and Davis does not explicitly teach:
wherein the first resource page and the one or more downstream resource pages are application pages.
However, Sane teaches:
wherein the first resource page and the one or more downstream resource pages are application pages. – in paragraph [0016] (The present invention is directed towards a system, method, and apparatus for specifying a customized flow of pages for an interactive web application.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Davis with Sane to include wherein the first resource page and the one or more downstream resource pages are application pages, as taught by Sane, in paragraph [0001], to specifying a customized flow of pages for an interactive web application.

Claim(s) 29, 50, 62, and 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Carlson et al. (Pub. No.: US 2005/0198191, hereinafter, “Carlson”).
Claims 29, 50, 62, 73. Combination of Klein and Davis teaches The system of claim 25 – refer to the indicated claim for reference(s).

Combination of Klein and Davis does not explicitly teach:
wherein the input provided in the rendered first resource page by the user is a search input, and wherein the search input corresponds to the one or more downstream resource pages.
However, Carlson teaches:
wherein the input provided in the rendered first resource page by the user is a search input, and wherein the search input corresponds to the one or more downstream resource pages. – in paragraph [0006] (When using a typical web search engine, a user enters search criteria and the search engine displays the ten most relevant responses to the search. The search engine also displays a "next" tag that leads the user to the next ten most relevant responses, and so forth. In some embodiments, after the search engine displays the first ten results, the web browser prefetches the webpages for the displayed links and stores the prefetched webpages in the user's computer.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Davis with Carlson to include wherein the input provided in the rendered first resource page by the user is a search input, and wherein the search input corresponds to the one or more downstream resource pages, as taught by Carlson, in paragraph [0002], to improve the rate of loading webpages to a user's computer and specifically determine which webpages to prefetch when using a prefetching mechanism.

Claim(s) 31, 52, 64, and 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”).
Claims 31, 52, 64, 75. Combination of Klein and Davis teaches The system of claim 25 – refer to the indicated claim for reference(s).

Combination of Klein and Davis does not explicitly teach:
wherein the first data corresponds to an offer or a promotion.
However, Snodgrass teaches:
wherein the first data corresponds to an offer or a promotion. – on lines 52-64 in column 3 (The associate web page 122 may include content about the associate, information about a merchant including one or more "referral" links to the merchant's web site, and community information. The referral link may be in a variety of forms such as a textual link, a banner ad, a graphic image, and so forth.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Davis with Snodgrass to include wherein the first data corresponds to an offer or a promotion, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces computer resource utilization as well as the utilization of the Internet. Thus, avoiding delays placed upon that web browser by the Internet network, memory or CPU.

Claim(s) 32, 53, 65, and 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”) and Brady, Jr., James V. (Patent No.: US 7,071,842, hereinafter, “Brady”).
Claims 32, 53, 65, 76. Combination of Klein, Davis s, and Snodgrass teaches The system of claim 31 – refer to the indicated claim for reference(s).

Combination of Klein, Davis, and Snodgrass does not explicitly teach:
wherein the offer or the promotion corresponds to profile information associated with the user.
However, Brady teaches:
wherein the offer or the promotion corresponds to profile information associated with the user. – on lines 27-36 in column 7 (Referring to FIG. 4B, a merchant profile for Alice's Attic is shown. The proprietor of Alice's Attic has indicated that she sells antique dolls, antique porcelain, antique glass and antique tapestry.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, and Snodgrass with Brady to include wherein the offer or the promotion corresponds to profile information associated with the user, as taught by Brady, on lines 4-9 in column 3, to facilitate the matching up of merchants and users or consumers, while being easy and economical to manufacture and use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449